


Exhibit 10.52
Lease Agreement


This Lease Agreement (hereinafter referred to as "the Lease") is entered into on
Sep 30, 2003, in the city of Shanghai, by and between SHANGHAI KAI HONG
ELECTRONIC COMPANY, LIMITED (hereinafter referred to as "Party A") with its
registered office at East of Chen Chun Road, XinQiao Town, Song Jing District,
Shanghai, P.R.C. and SHANGHAI DING HONG ELECTRONIC EQUIPMENT LIMITED
(hereinafter referred to as "Party B") with its registered office at No.999,
Chen Chun Road, Xin Qiao Town, Song Jiang District, Shanghai, P.R.C.


Party A and Party B are collectively referred to as the “Parties” and
individually as a “Party.”


WHEREAS,


1. Party B represents that it is the lawful owner of the Factory Building
consisting of Buildings, A and B and more particularly identified in Section
1.1, below (hereinafter referred to collectively as "the Buildings" and
individually as Building “A” or Building “B”) with full legal power to enter
into this Lease Agreement,

 
2. Party A agrees to lease from Party B the following premises within the
Factory Building: (a) the second floor of the Building A (set forth in Exhibit
One, hereinafter referred to as "Area 1") (b) a portion of the first floor of
the Building B (set forth in Exhibit Two, hereinafter referred to as "Area 2")
and (c) the facilities of the Buildings (set forth in Exhibit Three, hereinafter
referred to as "Area 3" and "Area 4") all in accordance with the terms and
conditions of this Lease. The Parties also agree on a future possible lease of
the third floor of Building A (set forth in Exhibit Four, hereinafter referred
to as "Area 5"), and the second floor of Building B (set forth in Exhibit Five,
hereinafter referred to as "Area 6")


1. Definitions


Unless otherwise defined in this Lease, the terms used herein shall have the
following meanings:


1.1 "Factory Building" shall mean the building located on lot_375___ of Song
Jiang District, Shanghai. Building A has_3__ stories and Building B has_2___
stories.


1.2 "Area 1" shall mean the second floor of the Building A [Exhibit One--2nd
Floor Layout for Factory Building (Building A)].



       

--------------------------------------------------------------------------------

 

 
1.3 "Area 2" shall mean the shade area marked on Exhibit Two of the first floor
of the Building B [Exhibit Two--1st Floor Layout for Factory Building (Building
B)].


1.4 "Area 3" shall mean the area of the Transformer Substation which is part of
the facility of the Buildings.[Exhibit Three--Layout for New Factory Transformer
Substation and Multifunctional Reservoir]


1.5 "Area 4" shall mean the area of the Gas Mixture Station which is part of the
facility of the Buildings. [Exhibit Three--Layout for New Factory Transformer
Substation and Multifunctional Reservoir]


1.6 "Area 5" shall mean the third floor of the Building A. [Exhibit Four--3rd
Floor Layout for Factory Building (Building A)].


1.7 "Area 6" shall mean the second floor of the Building B [Exhibit Five--2nd
Floor Layout for Factory Building (Building B)].


1.8 "Effective Date" shall mean the date on which this Lease Agreement will take
effect after the legal representatives or authorized representatives of the
Parties affix their signatures and corporate seals on the Lease.


1.9 "Lease Term" shall mean the period of time on which Party A is entitled to
use the Lease Areas and Party B is entitled to receive rent from Party A in
accordance with the terms and conditions of the Lease Agreement.


2. Gross Area of the Lease Areas


2.1 The gross area of Area 1 is 1,948.60 square meters.


2.2 The gross area of Area 2 is 517.30 square meters.


2.3 The gross area of 3 is 344.60 square meters.


2.4 The gross area of 4 is 1,953.50 square meters.


2.5 The gross area of 5 is 2,067.30_ square meters.


2.6 The gross area of 6 is 1,020.40 square meters.





       

--------------------------------------------------------------------------------

 

 
3. Lease Term


3.1 The Parties agree that for "Area 1" and "Area 2" the Lease Term is _5___
year(s) commencing March 1, 2003.


3.2 The Parties agree that for "Area 3" and "Area 4" the Lease Term is _5_
year(s) 7 months, commencing August 1, 2002 .


3.3 The Lease Term for Area 1, Area 2, Area 3, and Area 4 shall be automatically
renewed for successive __5__ year terms unless Party A gives termination notice
not less than thirty (30) days before the expiration of any Lease Term. So long
as Party A is engaged in business, Party A has the priority to lease any Lease
Areas. Party B shall not terminate this Lease Agreement without reasonable cause
and Party A's consent in writing.


In the period of renewal, the items relating to the rental set forth in Article
4 of the Lease shall be adjusted on the basis of the market prices at that time
and after consultation between the Parties.


3.4 If during any term of this Lease, Party B receives from a third party a bona
fide, legally binding offer to rent Area 5 and Area 6, it shall notify Party A
of this fact. The notice shall specify all terms in the bona fide third party
offer. Party A shall then have the right for a period of thirty (30) days after
such notice to lease from Party B that portion of Area 5 and Area 6 referred to
in the bona fide offer. Party B shall not lease Area 5 and Area 6 to any third
party until the thirty (30) days has expired without Party A exercising its
right of first refusal.


For other terms on the lease of Area 5 and Area 6, a supplementary lease
agreement shall be entered into by the Parties through negotiation. Such
amendments shall become a part of this Lease Agreement and shall have the same
effectiveness as the Lease Agreement.


4. Rent


4.1 The Parties agree that the monthly rent for Area 1 shall be RMB _24.84 _ per
square meter for a total of RMB_48,403.22 per month.


4.2 The Parties agree that the monthly rent for Area 2 shall be RMB_24.84_ per
square meter for a total of RMB 12,849.73_per month.



       

--------------------------------------------------------------------------------

 

 
4.3 The Parties agree that the monthly rent for Area 3 shall be RMB24.84 per
square meter for a total of RMB_8,559.86 per month.


4.4 The Parties agree that the monthly rent for Area 4 shall be RMB_4.14 per
square meter for a total of RMB_8,087.49_per month.


4.5 The Parties agree that the monthly rent for Area 5 shall be RMB_23.1818_ per
square meter for a total of RMB_47,920.01_per month.


4.6 The Parties agree that the monthly rent for Area 6 shall be RMB_23.18_ per
square meter for a total of RMB_23,652.87_per month.


5. Method of Payment


Party A shall pay the Rental in RMB Yuan to the RMB account as designated by
Party B before the first day of every month.


6. Deposit


For the lease of Area 1, 2, 3 and 4, Party A shall pay Party B a deposit
amounting to RMB_77,903.31__ within 10 days of the effective date of the Lease.



7. Termination of the Lease


If either Party terminates the Lease prior to the expiration of the Lease Term
without the consent from the other Party, the former thereby shall pay damages
to the latter to compensate for its actual loss. The amount of damages shall
include, but not be limited to the reasonable profits, out-of- pocket costs,
legal fees, accounting fees and removal or relocation fees.


8. Insurance and Repair Costs


8.1 During theLease Term, Party B shall purchase and maintain insurance coverage
to cover any and all casualty damage to the Rent Areas, and shall be responsible
for repairs of al structural damages to the building that are not the result of
improper use by Party A. Party A shall be responsible for all repair costs
arising from improper usage by Party A. If Party B cannot obtain building
insurance, the Party A will be requested to obtain insurance, and Party B will
reimburse Party A for all costs of such insurance coverage.



       

--------------------------------------------------------------------------------

 

 
8.2 Party B shall be entitled to inspect the Rent Areas at reasonable intervals
and upon reasonable notice. Party A shall provide assistance to allow such
inspections.


9. Liability for Breach of the Lease


9.1 If Party A violates Article 5 of the Lease for failing to pay the Rental,
then Party A shall pay a penalty at the rate of 0.21% of the Rental for each day
of delay.


9.2 If Party B breaches any of the warranties set forth in Article 11, Party B
shall compensate Party A for all of its losses and damages including
consequential damages.


9.3 Party A shall not:


(1)   Sub-lease the Rented Areas or exchange the use of the Rented Areas
with any third party without Party B's prior, written consent.
(2)   Alter the structure of the Rented Areas or damage the Rented Areas
without Party B's prior, written consent.
(3)           Change the lease purpose stipulated by the competent authorities
without Party B's consent.


10. Warranties


10.1 Party B hereby warrants that if the Rent Areas are sold to any third party
during the Rent Term or any period of renewal, such third party shall be
required to fulfill all obligations of Party B under this Lease Agreement. In
the event third party fails to fulfill such obligations, Party B shall
compensate Party A for all of its losses and damages including consequential
damages.


10.2 In case Party B mortgages the Rent Areas to the third party, any loss and
damages, including consequential damages, suffered by Party A shall be paid by
Party B.


11. Force Majeure



       

--------------------------------------------------------------------------------

 

 
11.1 Definition of Force Majeure


Force Majeure shall mean any event, which arises after the Effective Date that
is beyond the control of the Parties, and is unforeseen, unavoidable and
insurmountable, and which prevents total or partial performance by either Party.
Such events shall include earthquakes, typhoons, flood, fire, war, acts of
government or public agencies, strikes and ay other event which cannot be
foreseen, prevented and controlled, including events which are recognized as
Force Majeure in general international commercial practice.


11.2 Consequences of Force Majeure


a. If an event of Force Majeure occurs, the contractual obligation of a Party
affected by such an event shall be suspended during the period of delay and the
time for performing such obligation shall be extended, without penalty, for a
period equal to such suspension.


b. The party claiming Force Majeure shall give prompt notice to the other Party
in writing and shall furnish, within fifteen (15) days thereafter, sufficient
proof of the occurrence and expected duration of such Force Majeure. The Party
claiming Force Majeure shall also use all reasonable efforts to mitigate or
eliminate the effects of the Force Majeure.


c. If an event of Force Majeure occurs, the Parties shall immediately consult
with each other in order to find an equitable solution and shall use all
reasonable efforts to minimize the consequences of such Force Majeure.


12. Effective Date


The Lease shall become effective when the legal representatives or authorized
representatives of both Parties affix their signatures and company seals to this
Lease Agreement.


13. Language of the Lease


The Lease is made and executed in Chinese and English, both versions having
equal validity.


14. Dispute Resolution



       

--------------------------------------------------------------------------------

 

 
14.1 Friendly consultations


a. In the event of any dispute, difference, controversy or claim arising out of
or related to this Lease Agreement, including the breach, termination or
validity of the Lease (a "Dispute"), then upon one Party giving the other Party
notice in writing of the Dispute ("Notice of Dispute"), the Parties shall
attempt to resolve such Dispute through friendly consultation.


b. If the Dispute has not been resolved through friendly consultations with
thirty (30) days from the Notice of Dispute, the Dispute shall be resolved by
arbitration in accordance with Article 14.2 of this Lease Agreement. Such
arbitration may be initiated by either party.


14.2 Arbitration


The arbitration shall be conducted by Shanghai Arbitration Commission in
Shanghai in accordance with its procedure and rules. The arbitration award shall
be final and binding on the Parties. The costs of arbitration shall be borne by
the losing Party except as may be otherwise determined by the arbitration
tribunal.


14.3 Continuance of performance


Except for the matters in Dispute, the Parties shall continue to perform their
respective obligations under the Lease during any friendly consultations or any
arbitration pursuant to this Article 14.


14.4 Separability


The provisions of this Article 14 shall be separable from the other terms of the
Lease. Neither the terminated nor the invalidity of the Lease shall affect the
validity of the provisions of this Article 14.


15. Applicable law


The validity, interpretation and implementation of the Lease Agreement and the
resolution of Disputes herein shall be governed by relevant PRC laws and
regulations, which are officially promulgated and publicly available.


16. Miscellaneous



       

--------------------------------------------------------------------------------

 

 
16.1 Any amendment to this Lease shall be in writing and duly signed by both
Parties. Such Amendment shall constitute the part of the entire Lease.


16.2 Both Parties acknowledge that they are aware of their respective rights,
obligations, and liabilities, and will perform their obligations under the Lease
Agreement in accordance with the provisions of the Lease Agreement. If one Party
breaches the Lease Agreement, the other Party is entitled to claim damages in
accordance with the Lease Agreement.


16.3 Any notice or written communication requited or permitted by this Lease
shall be made in writing in Chinese and English and sent by courier service. The
date of receipt of a notice or communication shall be deemed to be seven (7)
days after the letter is deposited with the courier service provided the deposit
is evidenced by a confirmation receipt. All notice and communications shall be
sent to the appropriate address set forth below, until the same is changed by
notice given in writing to the other Party.


To: Party A   
To: Party B
Shanghai Kai Hong Electronic Company Limited
Shanghai Ding Hong Electronic Equipment Limited
Address: Chen Chun Road, XinQiao Town, Song Jing District, Shanghai, P.R.C
Address: No.999, Chen Chun Road, Xin Qiao Town, Song Jiang District, Shanghai,
P.R.C.
Attn.: -
Attn.: -
 
 
Party A:   
Party B:
Representative:   
Representative:
/s/: Joseph Liu
/s/: Xing Jian Ya
Date: September 30, 2003
Date: September 30, 2003



   

       

--------------------------------------------------------------------------------

 

 
                   
                           
                                   


                               